               Case 4:19-cv-00322-A Document 1-13 Filed 04/22/19 Page 1 of 2 PageID 28
                                            THE STATE OF TEXAS                    ORIGINAL
                                    DISTRICif COURT, TARRANT COUNTY

                                                                  CITATION                         Cause No. 141-305850-19
                                            LISA BIRON
                                                                   vs.
                                    FEDERAL MEDICAL CENTER ("FMC"), ET AL                                  !2~
                                                                                                                  51
                                                                                                                  0
                                                                                                                         =·
                                                                                                                         -
                                                                                                                         ...
                                                                                                                                ~
                                                                                                                                :ii
  TO: LETICIA A ARMSTRONG
                                                                                                           ~>
                                                                                                           ~CJ)
                                                                                                           ("')
                                                                                                                        5• :z::-
                                                                                                                         ,.)>.,,::0

                                                            FEDERAL MEDICAL CENTER CARSWELL FORT WORTH, Tx::-1    l>    ...    -ir
                                                                                                           ('") •

                                                                                                           :-;;=e
                                                                                                           :::o-        S      oo®
                                                                                                                                f1l
                                                                                                                               C")

                                                                                                                               C:
                                                                                                           :x ,-
                                                                                                              C
                                                                                                                  rr1
 You said DEFENDANT are hereby commanded to appear by filing a written answer to the CIVIL COMPLAINT Q!;; DAMAGES AND
  INJUNCTIVE AND DECLARATORY RELIEF at or before 10 o'clock A.M. of the Monday next after
                                                                                                                        =
                                                                                                                        ·~
                                                                                                                          .
                                                                                                                               :z::
                                                                                                                               -t
                                                                                                                               -<
  the expiration of 20 days after the date of service hereof before the 141st District Court
  ,100   N   CALHOUN, in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant county, Texas
  said PLAINTIFF being


  LISA BIRON


  Filed in said Court on January 31st, 2019 Against
  FEDERAL MEDICAL CENTER ("FMC•), WARDEN JODY UPTON, LETICIA A ARMSTRONG, E DIXON, ERIN NEALY COX


  For suit, said suit being numbered 141-305850-19 the nature of which demand is as shown on said
  CIVIL COMPLAINT FOR DAMAGES AND INJUNCTIVE AND DECLARATORY RELIEF        a copy of which accompanies this citation.



                                                                  PROSE


              Thomas A. Wilder
  of said Court, at office in the City of Fort Worth, this


                                                             By



  clerk who issued this citation by 10:00 AM. on the Monday next following the expiration of twenty days after you were
  served this citation and petition, a default judgment may be taken against you.
               Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                          OFFICER'S RETURN *14130585019000008*
  Received this Citation on the     .21_     day of   ~AA~                      J,o__A at 't2-- o'clock Ji._M; and executed at
-f°Ml ~S:1:Slelt,'3~                        within ucounty o f ' j ' ~           ' State of - ~ ~ - a.t     fTu o'clock f._M
  on the     -:t.i    da;;  /h AA.4,,              ,½4by delivering to the within named (Def.) :L-c.
                                                                                                  le I&\    _A,Alla\S1"ll.f01¾d~-:.,
  defendant(s), a true copy of this Citation together with the accompanying copy of CIVIL COMPLAINT FOR DAMAGES AND                    .. U ··~•   l
  mm,crm         ANO OCCLAAATOS,   mm,.   having   '":C., ~ ••e._daeo of doH=zy. 'l'b K,.,.,,.,.~ ~tTt1P"'"/ l'tr                     ,t.......,


                  Authorized Person/Constable/     e iff:
        ~ u n t y of
  F e$ e s ~
  State of _ _ _ _ _ _ _ County of _ _ _ _ _ _ _ _ _ _ _ _ __      (Must be verified if served outside the State of Texas)
  Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ before me this _ _ day of _ _ __
  to certify which witness my hand and seal of office
  (Seal)
                                                    County of _ _ _ _ _ _ _ _ _ _ , State of _ _ _ _ _ _ _ __
(l=''.J i/\/\"-.
                      CITATION                   j    nE
                                                      ,.     •0 uqf'O~Ji'l
                                                         O. JU:tl,;:,
                                              .., U;            · . .· . ~: :·· T ,~-
                                              ~~ t;    ..   ~   - .. :·
                                                                     C:·'-:- . r T ~(
  ·:;;{_'(_) ':.:; ·:::LJ ()
                                     ··-
               Cause No. 141-305850-19        2019 M1\R 21 Mi 11: 22                                                                                     ., .

    LISA BIRON                                '"'
                                              Ur-"\iL·-·---l\
                                                                ..              . 3..,c'l.~
                                                                      1· • . ' , (  ~~
                                              TIME SERVE~                            -,i.i
                     vs.                      S[RV[K              -·-·-f!Vlewi'---
     FEDERAL MEDICAL CENTER
     ("FMC"), ET AL       I+   khela 0Ymjf(<JY1j
                   ISSUED      ~c. Q;z{,Sv.Jdl I~~ I'/.
                                                                                                                                           ~-,
    This 20th day of March, 2019

            Thomas A. Wilder
        Tarrant County District Clerk
              100 N CALHOUN
        FORT WORTH TX 76196-0402

     By              LAUREN MELANSON Deputy


      PROSE
      Name: LISA BIRON
                                                                                                                                                                Case 4:19-cv-00322-A Document 1-13 Filed 04/22/19




      Address: FCI WASECA
           PO BOX 1731
           WASECA, MN 56093

                   CNILLAW
                                                                                                                                  >t~31:l !JllHSlO
                                                                                           ffffEMPTS
                                                                                                                               li3011M ·v SVWOHl
  ll!llllll~IIHIIIIIU
    *14130585019000008*
                                                                DA:rE                I    TIW£           cm!i~:lENTS
                                                                                                                                ,s :olWI    t~ HdV "OZ
                                                                                     I
                                                                                                                                                                Page 2 of 2 PageID 29




                                                                                                                           .
                                                                                                                                 AlHOOO lNV~ijV!
    ORIGINAL                                                                                         I                               0371..:I
                                                                                     I-
                                                            I                                    .   I                 -
